DETAILED ACTION

Response to Amendment
Claims 19, 21-22, 25-30, 32-33, and 36-41 are pending. Claims 39-41 are new. Claims 19, 21-22, 25-30, 32-33, and 36-38 are amended directly, or by dependency on an amended claim.
Response to Arguments
Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive. 
Applicant’s representative asserts Atrazhev et al. and Dugan et al. do not disclose the amended claim matter, namely: learning a correlation between at least one of the number of people, density, or the degree of crowdedness of people in the first target area and the movement of people in the second target area based on historical data and predicting, based on the correlation, at least one of the number of people, the density, or the degree of crowdedness of people in the future in the first target area. Examiner notes these limitations are disclosed by those references as indicated below and summarized here: learning a correlation between at least one of the number of people, density, or the degree of crowdedness of people in the first target area and the movement of people in the second target area based on historical data (“the occupant traffic model is based on historical or expected traffic patterns of occupants throughout the area or region and may take into account factors such as layout of the region or building”, [0021], “Occupant traffic model f is a mathematical, computer simulation, or statistical model used to predict expected traffic patterns of occupants throughout a region, where such model may use a previous estimate of occupancy in the region.  For example, occupant traffic model f may be applied to a previous estimate of occupancy in each zone of the building to generate a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 19, 21, 22, 26, 28-30, 32-33, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atrazhev et al. (US 20110007944 A1) in view of Dugan et al. (US 20070109134 A1).

Regarding claims 19, 30, and 38, Atrazhev et al. disclose a people guidance system comprising; and method performed by at least one computer, the guidance method comprising: at least one memory storing instructions; at least one processor executing the instructions to perform; and a non-transitory computer-readable storage medium storing a program causing at least one computer to perform: acquiring at least one of a number of people, density, or a degree of crowdedness of people at present in a first target area (estimating occupancy in a region, whether an entrance to a particular segment is modeled as congested or uncongested, [0004], building layout may include information describing the location of exits, hallways, offices, and occupancy limits of associated hallways and offices, [0021], generate an occupancy estimate for the area or region, [0022], occupancy estimations are made for a particular floor of a building, zonal model illustrated in FIGS. 1A and 1B, the border between each adjacent zone 1-5 and at each exit, [0024], number of occupants located in a particular zone, [0025], occupancy for each of the five zones, [0030]); acquiring a movement of people in a second target area (detecting the movement of occupants from one zone to another, [0024], number of occupants moving between adjacent zones, [0025], probability associated with each possible level of occupancy for each of the five zones, data related to movement of occupants within or between each of the five zones, [0030], number of occupants moving from zone 2 to zone 1 at time t, [0036]); learning a correlation between at least one of the number of people, density, or 

Atrazhev et al. indicate displaying in multiple areas, which implies at least one display device in an area other than the first target area to display information, however another reference is provided to make this explicit.

Dugan teaches at least one display device in an area other than the first target area to display information (a display 79 which, in addition to serving as an input device for screening center 40, provides the visitor with information about the various zones Z1-Z4 and attractions (not 

Atrazhev et al. and Dugan et al. are in the same art of tracking crowds/occupancy (Atrazhev et al., abstract; Dugan et al., [0011]). The combination of Dugan et al. with Atrazhev et al. enables the use of detailed display information. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the prediction process of Dugan et al. with the invention of Atrazhev et al. as this was known at the time of filing, the combination would have predictable results, and as Dugan et al. indicate, “the visitor control and tracking system in accordance with the present invention guides visitors about venue 4 in a manner that minimizes crowding, wait times and confusion, thereby enhancing the visitor's overall experience” ([0027]), and optimizing the experience is ideal in any application of Atrazhev et al., be it retail, a museum, or an amusement park.

Regarding claims 21 and 32, Atrazhev et al. and Dugan et al. disclose the people guidance system and method according to claims 19 and 30.  Atrazhev et al. and Dugan et al. further disclose the at least one processor performs: acquiring the at least one of the number of people, the density, or the degree of crowdedness of people at present in the first target area 

Regarding claims 22 and 33, Atrazhev et al. and Dugan et al. disclose the people guidance system and method according to claims 19 and 30.  Atrazhev et al. and Dugan et al. further disclose the at least one processor performs: acquiring the at least one of the number of people, the density, or the degree of crowdedness of people at present in the first target area based on position information of portable terminals in the first target area (Atrazhev et al., Sensor data may be provided by a variety of different types of sensor devices, each providing a different type of sensor output that is analyzed to detect occupant movements or locations throughout an area or region, [0022], The sensor model h, similar to the way in which occupant traffic model f accounts for the layout of a building, can be used to account for variations in types of sensor devices, [0049]; Dugan et al., distributed network of screening units or kiosks to provide effective crowd control and monitoring, [0010], “RFID readers 122a-122f are scattered about venue 4 so as to track RFID tags 113 moving about and between zones Z1-Z4.  In addition, visitor control and tracking system includes a plurality of video cameras 125a-125g 

Regarding claims 26 and 37, Atrazhev et al. and Dugan et al. disclose the people guidance system and method according to claims 19 and 30. Atrazhev et al. and Dugan et al. further disclose acquiring a degree of crowdedness of people present in a first target area by analyzing an image obtained by capturing the first target area (Atrazhev et al., video cameras, [0102], [0103], [0106], [0107]; Dugan et al., visitor control and tracking system includes a plurality of video cameras 125a-125g, [0025], [0030], video cameras, passive or active sensors and the like can also be employed, [0033]); acquiring a flow rate of people in a second target area by analyzing an image obtained by capturing the second target area (Atrazhev et al., “The simulation modeled nine video sensors to detect occupants moving between each of the zones shown in FIGS. 1A and 1B, as well as through each of the three exits.  In addition, the simulation initializes occupancy in each room to equal 1.4 occupants on average, with the entire simulation lasting approximately 100 seconds.  The simulated accuracy of the video cameras in detecting occupants moving between adjacent zones and through exits was modeled to be 98%”, [0102], “In another simulation, estimates were generated based on sensor data from the video cameras (but not the motion detector sensors) and the Extended Kalman Filter with the KM-based model”, [0103]; Dugan et al., visitor control and tracking system includes a plurality of video cameras 125a-125g which, in a manner that will be discussed more fully below, cooperate with RFID readers 122a-122f to track visitors throughout venue, a flow-in portion 139 that determines a flow of visitors into each zone Z1-Z4, a flow-out portion 140 which determines a flow of visitors out of each zone Z1-Z4, a population determination portion 141 

Regarding claim 28, Atrazhev et al. and Dugan et al. disclose the people guidance system according to claim 26. Atrazhev et al. and Dugan et al. further disclose the at least one processor performs: changing the predicted degree of crowdedness in the first target area which is acquired with respect to each of spaces corresponding to the plurality of output devices on the basis of the flow rate of people in the second target area (Atrazhev et al., In this embodiment, calculating or updating of the occupancy estimate [circumflex over (x)](t+1|t+1) begins with a current occupancy estimate (generated in a previous iteration by the Extended Kalman Filter algorithm or by some initialization procedure) [circumflex over (x)](t|t), as shown at step 30.  The notation of the occupancy estimate [circumflex over (x)](t|t) denotes that this is the occupancy estimate for time t, based on observations from time t (i.e., combination of both model outputs and sensor updates), [0043], the updated occupancy estimate [circumflex 

Regarding claim 29, Atrazhev et al. and Dugan et al. disclose the people guidance system according to claim 19. Dugan et al. further disclose analyzing a plurality of images obtained by .

Claims 25 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atrazhev et al. (US 20110007944 A1) and Dugan et al. (US 20070109134 A1) as applied to claims 19 and 30 above, further in view of Ichijo et al. (Abstract Translation and Machine Translation of JP 2003259337 A).

Regarding claims 25 and 36, Atrazhev et al. and Dugan et al. disclose the people guidance system and method according to claims 19 and 30. Atrazhev et al. and Dugan et al. do not explicitly disclose the target area is located nearby a certain event hall, and the at least one processor performs: causing the display device to present the guidance information to alleviate the degree of crowdedness of people at one or more stations located nearby the event hall.

Ichijo et al. the target area is located nearby a certain event hall, and the at least one processor performs: causing the display device to present the guidance information to alleviate the degree of crowdedness of people at one or more stations located nearby the event hall (“USE - Surveillance camera system used in financial institution, exhibition hall, commercial plant, event hall, parking lot, for detection of moving objects such as vehicle and people. ADVANTAGE - As the guiding information, moving direction and traffic-line prediction information are displayed in real- time, the congestion at destinations such as exhibition hall, is reduced in simple manner” abstract; cameras are used in event venues in order to detect intruders and grasp the situation 

Atrazhev et al. and Dugan et al. and Ichijo et al. are in the same art of tracking crowds/occupancy (Atrazhev et al., abstract; Dugan et al., [0011]; Ichijo et al., abstract). The combination of Ichijo et al. with Atrazhev et al. and Dugan et al. enables the application to an event hall. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the event hall of Ichijo et al. with the invention of Atrazhev et al. and Dugan et al. as .

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atrazhev et al. (US 20110007944 A1) and Dugan et al. (US 20070109134 A1) as applied to claim 26 above, further in view of Ramachandran (US 20130328698 A1) further in view of Petzold (US 6745123 B1).

Regarding claim 27, Atrazhev et al. and Dugan et al. disclose the people guidance system and method according to claim 26. Atrazhev et al. and Dugan et al. further indicate the plurality of output devices are a plurality of portable terminals (Dugan et al., central control 130 is preferably linked to security personnel through a plurality of portable data devices, [0031]), and the at least one processor performs acquiring pieces of positional information and pieces of moving speed information regarding the plurality of portable terminals (Atrazhev et al., Sensor data may be provided by a variety of different types of sensor devices, each providing a different type of sensor output that is analyzed to detect occupant movements or locations throughout an area or region, [0022], The sensor model h, similar to the way in which occupant traffic model f accounts for the layout of a building, can be used to account for variations in 

To the extent Atrazhev et al. and Dugan et al. do not make explicit the above, another reference is herein provided.

Ramachandran teaches the plurality of output devices are a plurality of portable terminals, and the at least one processor performs: acquiring pieces of positional information and pieces of moving speed information regarding the plurality of portable terminals; acquiring the predicted degree of crowdedness in the first target area at a point in time when each person reaches the first target area in the future, using the pieces of positional information and the pieces of moving speed information; and displaying the predicted degree of crowdedness in the first target area on the plurality of portable terminals (personalized traffic information, [0034], a mobile phone in transmitting vehicles 110a can determine its own velocity based on a motion detector e.g., the motion being largely attributable to a vehicle speed, and the signal can include the determined velocity, [0024], identifies current motion, [0039], “Traffic information can further indicate an estimated time or distance separating device 200 from a 
congestion source or destination”, [0076], Fig 1C).

McReynolds et al. and Dugan et al. and Ramachandran are in the same art of tracking crowds/occupancy (McReynolds et al., abstract; Dugan et al., [0011]; Ramachandran, [0006], [0076], Fig 1C). The combination of Ramachandran with McReynolds et al. and Dugan et al. 

While Ramachandran teaches congestion generally, another reference is provided to teach this point, and more information on the display.

Petzold et al. teach acquires the predicted degree of crowdedness in the first target area at a point in time when each of the users reaches the first target area in the future, with respect to each of the plurality of portable terminals, and wherein the control unit displays the predicted degree of crowdedness in the first target area on each of the plurality of portable terminal (map section and the dynamic additional information may be expediently prepared so that they may be used in the receiving database of the navigation system for dynamic route search, route guidance and display without conversion, data may be prepared in a valid data format for digital maps and/or additional information to these maps, which the receiver may convert in order to use it for dynamic route search, route guidance and display, col. 2, lines 30-50, a map section according to FIG. 7 containing the current traffic situation, the parking garages with current occupancy data near destination Z, as well as prediction data for the traffic situation in the destination area and the occupancy data at the user's estimated time of arrival at destination Z, col. 5, lines 25-35).
 
.

Claims 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atrazhev et al. (US 20110007944 A1) and Dugan et al. (US 20070109134 A1) as applied to claims 19, 30 and 38 above, further in view of Saretto et al. (US 20110314084 A1).

Regarding claims 39-41, Atrazhev et al. and Dugan et al. disclose the people guidance system and method and CRM according to claims 19, 30 and 38. Atrazhev et al. and Dugan et al. do not disclose the at least one processor is further configured to perform causing the at least one display device to present the information regarding an on-sale store.

Saretto et al. teach the at least one processor is further configured to perform causing the at least one display device to present the information regarding an on-sale store (“Later on, as the bus gets closer to a department store, the system (using GPS or other tracking technology), will 

McReynolds et al. and Dugan et al. and Saretto et al. are in the same art of determining a person’s trajectory (McReynolds et al., abstract; Dugan et al., [0011], Fig. 4; Saretto et al., [0025]). The combination of Saretto et al. with McReynolds et al. and Dugan et al. enables the use of responsive advertising. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the promotions of Saretto et al. with the invention of McReynolds et al. and Dugan et al. as this was known at the time of filing, the combination would have predictable results, and as Saretto et al. indicate, “In response to this information, the first woman gets off the bus at the appropriate bus stop and purchases the shoes. She is happy” ([0025]), indicating this will increase sales and improve user satisfaction by guiding them to products they desire.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20160063144 A1 (As a result of the previous modeling step 320, the input into the run model step 325 is a mathematical equation or a set of mathematical equations that have been evaluated as best reflecting the relationships among the elements of the crowd-US 9109896 B2 (In an exemplary embodiment, the resulting sensor model (relevant to zone 101) for the example shown in FIGS. 4A and 4B is expressed as: z.sub.1(t)=z.sub.1(tphi..sub.21(t)+.phi..sub.31(t)-.phi..sub.16(t) Equation 6 wherein z.sub.1(t-1) represents the previous measurement (based on sensor input) of occupants in zone 101).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661